—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the second degree (Penal Law § 160.10 [1]) and burglary in the second degree (Penal Law § 140.25 [1]). By failing to move to withdraw his guilty plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665). The plea allocution does not cast significant doubt on defendant’s guilt or otherwise call into question the voluntariness of the plea, and thus County Court was not required to make further inquiry to ensure that the plea was knowing and voluntary (see, People v Lopez, supra, at 666; cf., People v Costanza, 244 AD2d 988). Furthermore, because defendant accepted a bargained plea to a lesser included offense, he may not challenge the sufficiency of the Grand Jury evidence (see, People v Pelchat, 62 NY2d 97, 108; People v Kazmarick, 52 NY2d 322, 326). Finally, the sentence, to which defendant agreed as part of the plea bargain, is not unduly harsh or severe (see, People v Cotton, 219 AD2d 836, 837, lv denied 87 NY2d 900; People v Tejeda, 217 AD2d 932, 934, lv denied 87 NY2d 908). (Appeal from Judgment of Monroe County Court, Maloy, J. — Robbery, 2nd Degree.) Present — Green, J. P., Hayes, Hurlbutt and Lawton, JJ.